Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 10, 2018

The Court of Appeals hereby passes the following order:

A19E0023, A19E0024. HILL v. HILL.

      Upon consideration of appellant’s emergency motions for an extension of time
to file applications for discretionary appeal, it is ordered that an extension be granted
in the above-referenced cases through and including January 14, 2019.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/10/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.